     Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 1 of 13



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



WILLIAM S. VINCENT, JR.                                   CIVIL ACTION

v.                                                        NO. 19-14078

STATE FARM FIRE AND CASUALTY COMPANY                      SECTION "F"


                            ORDER AND REASONS

      Before the Court is State Farm Fire and Casualty Company’s

motion to dismiss for failure to state a claim.           For the reasons

that follow, the motion is GRANTED.       Within 14 days, the plaintiff

shall be permitted one opportunity to amend his deficient claims,

if he can in good faith do so.


                                Background

      This insurance coverage dispute arises from a fire that

destroyed rental property in Metairie.

      State Farm Fire and Casualty Company provided an “office

policy” of insurance to William S. Vincent, Jr. bearing policy

number 98-CK-7195-6, which was effective between October 1, 2018

and October 1, 2019.        The policy’s declarations page lists the

location of the insured premises as 2018 Prytania St., New Orleans,

Louisiana 70130-5329. In addition to affording coverage to certain

losses to the described Prytania Street premises, if certain

conditions are present, the policy also extends coverage for

                                     1
   Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 2 of 13



property damage in the amount of $250,000 for “Newly Acquired or

Constructed Property[/]Buildings.”

     In addition to the Prytania Street property, Mr. Vincent also

owns real estate located at 8714-8416 Heaton Street in Metairie,

Louisiana. On December 5, 2018, a fire destroyed the Heaton Street

property.      Despite due demand, it is alleged, State Farm has

refused coverage under the Pyrtania Street policy for the Heaton

Street fire.    On December 5, 2019, Vincent sued State Farm seeking

to recover $175,000 in insurance proceeds for the Heaton Street

fire, as well as penalties under Louisiana law.        According to Mr.

Vincent’s complaint, “[t]he [Heaton Street] property was a newly

acquired or constructed building for purposes of the coverage

provided by the policy.”       State Farm now moves to dismiss the

complaint for failure to state a claim.

                                   I.

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted.      Such a motion is rarely

granted because it is viewed with disfavor.       See Lowrey v. Tex. A

& M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997)(quoting Kaiser

Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982)).

     Under Rule 8(a)(2) of the Federal Rules of Civil Procedure,

a pleading must contain a "short and plain statement of the claim

                                   2
   Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 3 of 13



showing that the pleader is entitled to relief."                   Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009)(citing Fed. R. Civ. P. 8).

"[T]he   pleading   standard   Rule       8   announces   does    not   require

'detailed   factual   allegations,'       but    it   demands    more   than   an

unadorned, the-defendant-unlawfully-harmed-me accusation." Id. at

678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.”             See Thompson v. City of Waco,

Texas, 764 F.3d 500, 502 (5th Cir. 2014)(citing Doe ex rel. Magee

v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012)(en banc)).       But, in deciding whether dismissal is

warranted, the Court will not accept conclusory allegations in the

complaint as true.    Id. at 502-03 (citing Iqbal, 556 U.S. at 678).

     To survive dismissal, “‘a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’” Gonzalez v. Kay, 577 F.3d 600, 603

(5th Cir. 2009)(quoting Iqbal, 556 U.S. at 678)(internal quotation

marks omitted). “Factual allegations must be enough to raise a

right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if

doubtful in fact).”      Twombly, 550 U.S. at 555 (citations and

footnote omitted).     “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the

                                      3
   Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 4 of 13



reasonable   inference    that   the       defendant   is   liable   for   the

misconduct alleged.”      Iqbal, 556 U.S. at 678 (“The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.”).   This is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common

sense.”   Id. at 679.      “Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.” Id. at 678 (internal quotations omitted) (citing Twombly,

550 U.S. at 557).        “[A] plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’”, thus, “requires more

than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”            Twombly, 550 U.S. at

555 (alteration in original) (citation omitted).

     Finally, “[w]hen reviewing a motion to dismiss, a district

court ‘must consider the complaint in its entirety, as well as

other sources ordinarily examined when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the

complaint by reference, and matters of which a court may take

judicial notice.”    Funk v. Stryker Corp., 631 F.3d 777, 783 (5th

Cir. 2011)(quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007)).        A contract, such as an insurance

policy, may be considered part of the pleadings: to determine

                                       4
   Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 5 of 13



whether    allegations    sufficiently     state   a   claim   for    insurance

coverage, the Court properly may consider an insurance policy that

is referred to in the plaintiff’s complaint because it is central

to the claim.     See Causey v. Sewell Cadillac-Chevrolet, Inc., 394

F.3d 285, 288 (5th Cir. 2004)(citation omitted).                If the Court

considers materials outside of the pleadings, the motion to dismiss

must be treated as a motion for summary judgment under Rule 56.

See Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288

(5th Cir. 2004); see also Fed. R. Civ. P. 12(d).

                                     II.

                                     A.

     Louisiana law applies where, as here, the Court exercises

diversity jurisdiction.        See Lamar Advertising Co. v. Continental

Cas. Co., 396 F.3d 654, 659 (5th Cir. 2005).           Under Louisiana law,

“[a]n insurance policy is a contract that must be construed in

accordance with the general rules of interpretation of contracts

set forth in the Louisiana Civil Code.”                Id.; Cadwallader v.

Allstate Ins. Co., 848 So.2d 577, 580 (La. 2003). Civil Code

article 2045 provides that “[i]nterpretation of a contract is the

determination of the common intent of the parties.”              “Words of a

contract must be given their generally prevailing meaning.”                La.

Civ. Code art. 2047.      When the contractual language is “clear and

explicit    and   leads   to    no   absurd   consequences,      no    further

interpretation may be made in search of the parties’ intent[,]”

                                      5
   Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 6 of 13



La. Civ. Code art. 2046, and “the insurance contract must be

enforced as written.”     Bennett v. Hartford Ins. Co. of Midwest,

890 F.3d 597, 605 (5th Cir. 2018)(quoting Cadwallader, 848 So.2d

at 580).   An insurance contract must be “construed according to

the entirety of its terms and conditions as set forth in the

policy, and as amplified, extended, or modified by any rider,

endorsement, or application attached to or made a part of the

policy.”   La.R.S. § 22:881.


     To determine whether a policy affords coverage, the insured

bears the burden of proving that the incident falls within the

policy’s terms, and the insurer bears the burden of proving the

applicability of any exclusionary clause within the policy.          Doerr

v. Mobil Oil Corp., 774 So.2d 119, 124 (La. 2000). At the pleadings

stage, then, the plaintiff must allege facts indicating that the

incident is covered by the policy.


                                    B.


     Under Louisiana law, insurers owe insureds a duty of good

faith and fair dealing.     La.R.S. § 22:1973.       Certain duties are

statutorily enumerated and, if breached, the insurer is liable for

damages.   Id.    For    example,       insurers   must   promptly       pay

policyholders: if an insurer “arbitrar[ily]” fails to “pay the

amount of any claim due any person insured by the contract within

sixty days after receipt of satisfactory proof of loss from the
                                    6
   Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 7 of 13



claimant[,]” then the insurer shall be liable for damages.        Id. at

§ 22:1973(B)(5).


     Under La.R.S. § 22:1892(B), an insurer must pay a statutory

penalty and reasonable attorney’s fees and costs to the insured if

it fails to pay the amount due or make a written offer to settle

the claim within 30 days of receiving satisfactory proof of loss.

An insured may recover the statutory penalty (50 percent of the

amount determined to be due, or $1,000, whichever is greater) and

attorney fees and costs only if it is determined that the insurer

has acted arbitrarily, capriciously, or without probable cause.

Id. at § 22:1892(B)(1).


     A condition precedent to recovering on a bad faith claim under

either §§ 22:1892 or 22:1973 is that the plaintiff must have a

valid underlying coverage (breach of contract) claim.          See Bayle

v. Allstate Ins. Co., 615 F.3d 350, 363 (5th Cir. 2010)(citation

omitted).   A plaintiff may be awarded penalties under only one of

the two provisions, whichever amount is greater; however, the

plaintiff may seek attorneys’ fees under § 22:1892 while seeking

damages and penalties under § 22:1973.         Dickerson v. Lexington

Ins. Co., 556 F.3d 290, 297 (5th Cir. 2009)(citations omitted).

To recover under the penalty statutes, the plaintiff must prove

that his insurer (1) received satisfactory proof of loss, (2)

failed to pay within the required time, and (3) acted in an

                                   7
     Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 8 of 13



arbitrary and capricious manner.               Id.; Guillory v. Lee, 16 So. 3d

1104, 1126 (La. 2009). Arbitrary and capricious means “vexatious.”

Dickerson, 556 F.3d at 297. “’[V]exatious refusal to pay’ means

unjustified, without reasonable or probable cause or excuse.”                     Id.

An   insurer    does    not     act    vexatiously,     the    Fifth   Circuit    has

observed, “when it withholds payment based on a genuine (good

faith) dispute about the amount of loss or the applicability of

coverage.”     Id. at 297-98.


                                         III.


      State Farm moves to dismiss both the plaintiff’s insurance

coverage (breach of contract) claim and statutory penalties claim

on the ground that Mr. Vincent fails to provide sufficient factual

allegations to state a claim on which relief may be granted.                     State

Farm submits the insurance policy in question and the plaintiff

concedes that the policy is central to his claim and should be

considered as part of the pleadings.               So it shall.


      Contesting dismissal, the plaintiff counters that the Court

should deny State Farm’s motion because his complaint gives fair

notice    of   his    coverage    claim    as    well   as    his    claims   seeking

statutory penalties.          Because the plaintiff alleges insufficient

factual content to state a plausible breach of insurance contract

claim and a plausible claim for statutory penalties, dismissal is

appropriate;         however,    the     plaintiff      will    be     allowed     one
                                           8
      Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 9 of 13



opportunity to amend his deficient allegations and provide factual

content to support his claims if he can in good faith do so.


                                        A.


       First, the plaintiff claims that State Farm breached the

insurance contract by failing to cover the fire loss at the Heaton

Street property.       State Farm moves to dismiss on the ground that

the plaintiff fails to allege facts that would indicate that the

Heaton Street property is covered under the Prytania Street policy.

The Court agrees.


       Relevant to his coverage claim, Mr. Vincent alleges that he

owns 8714-8716 Heaton Street in Metairie; that State Farm policy

98-CK-7195-6 provided property damage coverage in the amount of

$250,000     for   “Newly   Acquired    or   Constructed   Buildings,”    that

“[t]he property was a newly acquired or constructed building for

purposes of coverage provided by the policy,” and that the property

was    rendered    a   “total   loss”   by   fire.   Without   more,     these

allegations do not implicate the coverage provision he invokes.


       To determine whether the plaintiff alleges sufficient facts

to support his claim that the policy at issue provides coverage,

the relevant policy provisions, which are part of the pleadings,

must be considered.         The described premises in the policy on the

declarations page is 2018 Prytania St., New Orleans, Louisiana


                                        9
  Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 10 of 13



70130-5329.      The policy affords an extension of coverage for newly

acquired or constructed buildings; the plaintiff alleges that the

Heaton Street property falls within the scope of the Newly Acquired

or Constructed Property provision.        For coverage to extend to any

property other than the described premises, the property must meet

certain    geographical    and   temporal   conditions      established   in

section 12:


     12.   Newly Acquired or Constructed Property

            a.     Buildings

               If this coverage form covers Buildings, you
     may extend that insurance to apply to:

               (1) Your new buildings while being built on
     the described premises; and

               (2) Buildings    you  acquire          not     at   the
     described premises, intended for:

                    (a) Similar use as the building at the
     described premises; or

                        (b)    Use as a warehouse.

     ...

                   c.   Period of Coverage

                    With respect to insurance on or at each
     newly acquired or constructed property, coverage will
     end when any of the following first occurs:

                        (1)    This policy expires;

                    (2) 30 days expire after you acquire the
     property or begin construction of that part of the
     building that would qualify as covered property; or

                        (3) You report values to us.


                                     10
    Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 11 of 13



The   Newly   Acquired   or   Constructed      property   provision   plainly

limits coverage both geographically and temporally; the plaintiff

fails to plead any facts that bring the Heaton Street property

within the scope of the coverage afforded by this provision.               He

fails to allege facts that the Heaton property is located on the

described premises as required under section 12(a)(1); 1 he has not

alleged the proposed purpose of the Heaton Street property as

required under section 12(a)(2).            Nor has he alleged the date on

which he acquired the Heaton property as required under section

12(c)(2).     At the pleadings stage, the plaintiff is obliged to

allege facts indicating that the incident is covered by the policy.

Absent allegations of fact bringing the Heaton Street property

within the scope of this provision he invokes, he fails to state

a claim for insurance benefits under the policy. 2


      Mr.   Vincent’s    allegation,    without    supporting   facts,   that

“[t]he property was a newly acquired or constructed building for




1 Indeed, the facts alleged indicate its impossibility. Evaluating
the sufficiency of allegations is a context-specific task. Common
sense compels the conclusion that a property in Metairie (in
Jefferson Parish, Louisiana) is not “being built on” the described
premises in the policy, Prytania Street in New Orleans (in Orleans
Parish).
2 Notably, the plaintiff does not seek to enforce coverage for the

premises described in the policy.       Rather, he states that a
different property on a different street in a different parish
suffered covered damage. It is the coverage provision he invokes
that exposes his failure to allege any facts that would trigger
coverage under the policy.
                                       11
     Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 12 of 13



purposes      of    the    coverage        provided      by    the    policy”       is    merely

conclusory.          The    Court     focuses       on    allegations        of     fact,    not

conclusions, in determining whether a plausible claim has been

stated.       What’s       missing        is   factual     content      that      would     make

plausible his conclusion that coverage exists.                          At this stage the

Court is not determining that the property is not covered; rather,

the Court observes that no facts are alleged that would trigger

coverage.


       With   the     limited       factual      content       in    the    complaint,       the

plaintiff offers a mere possibility that he might recover; he fails

to   plead    factual       content       that    allows       the   Court     to    draw    the

reasonable         inference       that    State     Farm      breached      the     parties’

insurance contract in failing to remit payment for the Heaton

Street    property         fire.       See       Iqbal,       556    U.S.    at     678    (“The

plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has

acted unlawfully.”).


                                               B.

       Second, Mr. Vincent’s failure to state a plausible breach of

insurance contract claim dooms his bad faith claims. The bad faith

claims are equally deficient even if considered separately: the

complaint contains no factual allegations that, if proved, would

indicate that State Farm acted vexatiously in denying coverage.

                                               12
  Case 2:19-cv-14078-MLCF-MBN Document 16 Filed 05/14/20 Page 13 of 13



The plaintiff alleges only that he made “due demand” on State Farm

and that State Farm “refused to acknowledge its coverage under the

policy.”     He alleges no facts such as whether he submitted a

satisfactory proof of loss or when he did so, let alone the length

of the delay between his submission and State Farm’s refusal to

remit.     In addition to failing to state a plausible breach of

insurance contract claim, Mr. Vincent fails to state a plausible

bad faith claim.

      Accordingly, IT IS ORDERED: that State Farm’s motion to

dismiss is GRANTED; however, the Court will afford the plaintiff

one   opportunity    to    allege   facts   supporting   his   claims:   the

plaintiff’s claims are hereby dismissed without prejudice to the

plaintiff’s opportunity to file an amended complaint to cure the

deficiencies with these claims, if he can in good faith do so,

within 14 days.     Failure to do so will result in dismissal of these

claims with prejudice without further notice.

                          New Orleans, Louisiana, May 13, 2020



                                    _____________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




                                      13
